DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of SEQ ID NO: 2183 and pluripotent stem cell in the reply filed on 1/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Upon further considerations, the restriction requirement between the different SEQ ID NOs recited in claim 1 is withdrawn.  Furthermore, since the prior art teaches peripheral neuron and induced pluripotent stem cells, these species is rejoined and examined together with the elected species of pluripotent stem cell.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 6, 13, 15, 21, 25, and 40-43 are pending and under examination.

2.	All rejections/objections pertaining to claims 12, 19, and 24 are moot because the claims were cancelled with the reply filed on 1/19/2022.
	The objection to claim 1 is withdrawn in response to the amendment filed on 8/27/2021.
	The double patenting rejection over claims 1, 6, 12, 13, 15, 19, 21, and 25 of copending Application No. 16/315,547, in view of Huang et al. (J. Neurosci., 2013, 33: 14087-14097) is withdrawn in view of the amendment to introduce specific SEQ ID NOs in claim 1. 
	The obviousness-type rejections set forth in the non-final Office action of 6/9/2021 are withdrawn in response to the amendment to introduce specific SEQ ID NOs in claim 1.
	New grounds of rejection are set forth below.

Claim Objections
3.	Claim 1 is objected to because of the recitation “or” in the last second to the last line.  Appropriate correction to replace this recitation with “and” is required.



New Rejections
Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 6, 13, 15, 21, 25, and 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites spacers having sequences which “correspond” to the specific SEQ ID NOs.  Since the term “correspond” means to be similar to, claim 1 encompasses sequence similar but not identical to the recited SEQ ID NOs (see the attached definition in the Cambridge English Dictionary).  However, the degree of similarity is not defined by the claim and thus, it is not clear what applicant intends to cover by this recitation.  The specification does not provide clarity as it does not define the term.  For these reason, the metes and bounds of the claim cannot be determined and the claim is indefinite.
	Claims 6, 13, 15, 21, 25, and 40-42 are rejected for being dependent from the rejected claim 1 and also for failing to further clarify the basis of the rejection.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, 13, 25, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (WO 17/083722), in view of both Huang et al. (J. Neurosci., 2013, 33: 14087-14097) and Zhu (Front. Biol., 2015, 10: 289-296).
	Greenberg et al. teach a method for treating pain in a subject (such as a human subject) by editing the SCN9A gene in the subject, wherein the method comprises administering sgRNA/S. pyogenes Cas9 to a neuronal cell to introduce double or single-strand DNA breaks to eliminate SCN9A function via deletions within the SCN9A gene, wherein the sgRNA comprises a spacer sequence complementary to the SCN9A gene, where Cas9 is expressed from an AAV vector (i.e., DNA) and where Cas9 is codon-optimized (claims 1, 6, 13, 25, and 41) (see p. 10, line 5; p. 15, lines 16-23; p. 20, lines 13-17; p. 28, lines 8-10; p. 29, lines 21-33; p. 63, lines 7-17; p. 74, lines 20-27; claim 43).
	While Greenberg et al. teach that the method could be also applied to treat pain associated with SCN10A, SCN10A is disclosed as part of a genus of voltage-gated sodium channels (see p. 2, lines 13-15; p. 11, lines 14-19; p. 70, lines 16-25).  However, in view of the prior art specifically teaching that, similar to SCN9A, SCN10A is associated with pain (see Huang et al., Abstract), one of skill in the art would have found obvious to apply the method of Greenberg et al. to subjects experiencing pain associated with mutations in the SCN10A gene (claims 1 and 6) to achieve the predictable result of treating pain in these subjects. 
	Greenberg et al. and Huang et al. do not specifically teach the spacers recited in claim 1.  However, the prior art teaches that finding the optimal target sites only entails routine experimentation.  For example, Zhu teaches that finding the target sites is easily achieved by just using scanning for the PAM sequences; further identifying those target sites which can be efficiently cleaved without off-target effects could be done by using available software tools such as CRISPRseek (see Abstract; p. 290, column 2, first full paragraph; p. 291, column 1, first full paragraph and Table 1; p. 293).  Thus, using PAM scanning and software tools would have been obvious to one of skill in the art to achieve the predictable result of identifying the optimal target sites within the SCN10A gene and designing the spacers targeting these sites.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sequences was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
prima facie obvious at the time of its effective filing date.

8.	Claims 1, 6, 13, 15, 21, 25, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. taken with both Huang et al. and Zhu, in further view of Hendel et al. (Nature Biotechnol., 2015, 33: 985-989).
	The teachings of Greenberg et al., Huang et al., and Zhu are applied as above for claims 1, 6, 13, 25, 41, and 43.  Greenberg et al., Huang et al., and Zhu do not specifically teach an RNA encoding Cas9 (claim 15) nor do they teach chemically modified sgRNA (claim 21).  Hendel et al. teach that delivering chemically modified sgRNA enhances genome editing; Hendel et al. teach that the chemically modified sgRNA is co-delivered with Cas9 mRNA (see Abstract; p. 985, paragraph bridging column 1 and 2 and column 2, first full paragraph; p. 987, paragraph bridging column 1 and 2).  While Hendel et al. do not specifically teach that Cas9 mRNA is codon-optimized (claim 15), Greenberg et al. teach codon-optimizing Cas9 (see p. 10, line 5; p. 28, lines 4-10).  Modifying the method of Greenberg et al., Huang et al., and Zhu by using a chemically modified sgRNA and a codon-optimized Cas9 mRNA would have been obvious to one of skill in the art to achieve the predictable result of efficiently treating pain in the subjects.  
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 1, 6, 13, 25, 40, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. taken with both Huang et al. and Zhu, in further view of Cong et al. (Science, 2013, 339: 819-823).
	The teachings of Greenberg et al., Huang et al., and Zhu are applied as above for claims 1, 6, 13, 25, 41, and 43.  Greenberg et al., Huang et al., and Zhu do not teach an NLS (claim 40).  Cong et al. teach attaching at least one NLS to Cas9 to ensure nuclear localization (see p. 820).  One of skill in the art would have found obvious to modify the teachings of Greenberg et al., Huang et al., and Zhu by attaching at least one NLS to Cas9 to achieve the predictable result of efficiently treating subjects affected by pain associated with mutations in the SCN10A gene.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 1, 6, 13, 25, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. taken with both Huang et al. and Zhu, in further view of  Hu et al. (JACC, 2014, 64: 66-79).
	The teachings of Greenberg et al., Huang et al., and Zhu are applied as above for claims 1, 6, 13, 25, 41, and 43.  Greenberg et al., Huang et al., and Zhu do not teach editing SCN10 in a pluripotent stem cell (claim 42).  Hu et al. teach that SCN10A is implicated in the electrical function of the heart; Hu et al. identify SCN10A mutations associated with Brugada syndrome and teach the need for conducting functional studies of wild type and mutant SCN10A in cardiomyocytes derived from induced pluripotent stem cells (see Abstract; p. 76, column 2, last paragraph).  One of skill in the art would 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
11.	 The applicant argues that the cited references fail to teach or suggest any sgRNA useful for SCN10A editing and fail to teach the sgRNA comprising the specific recited spacers.
	This is not found persuasive for the reasons set forth in the rejection.  Editing with sgRNACas9 was routine in the prior art.  As evidenced by Jinek (Science, 2012, 337: 816-821; cited on the IDS filed on 7/22/2020), sgRNAs can be programmed to target any gene of interest by using spacers capable of targeting the gene of interest (see p. 820).  As evidenced by Zhu, identifying the optimal target sites within the SCN10A gene and designing the spacers targeting these sites would have only entailed routine experimentation.  Obtaining sgRNAs useful for SCN10A editing would have only entailed engineering the sgRNAs to contain these spacers which, as evidenced by Jinek, could have been achieved by using routine experimentation. 
For these reasons, the argument of lack of reasonable expectation of success is not found persuasive.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633